729 N.W.2d 518 (2007)
Roland KAISER, Personal Representative of the Estate of Marion Rose Kaiser, Deceased, Plaintiff-Appellee,
v.
James Robert ALLEN, a/k/a James Krotzer, Defendant-Appellant.
Docket No. 133031. COA No. 264600.
Supreme Court of Michigan.
April 13, 2007.
On order of the Court, the application for leave to appeal the October 31, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) the interrelationship between MCL 600.2957(1), which allocates liability "in direct proportion to the person's percentage of fault," and MCL 257.401(1), which imposes vicarious liability on a motor vehicle owner that is not based on the owner's fault; and (2) the effect, if any, of the jury's damage award against the defendant driver of $100,000, which, according to the jury verdict form, was "the total amount of damages suffered by the estate of Marion Rose Kaiser as a result of her death in this accident," in assessing the trial court's conclusion that the plaintiff would take nothing against the defendant driver in light of the $300,000 paid in settlement of the claim against the defendant vehicle owner arising from the subject accident.
The Michigan Trial Lawyers Association and Michigan Defense Trial Counsel are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.